DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/20/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tip of the second end includes a four start thread that is half the pitch of the shaft thread for advancement into bone” in Claim 1, 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See new matter rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application  (for Figures 9a-9h, 10a-11e, 12I-13f, 15a)  because a) the lines, numbers, figures and letters are not uniform, clean and well defined (of a generally poor quality) (37 CFR 1.84(I)). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a tip of the second end includes a four start thread that is half the pitch of the shaft thread for advancement into bone” as recited in claims 1, 21 were not disclosed in the original specification. See 112 rejections below. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 21 each recite: “a headless fastener extending from a first end to a second end, the headless fastener having a shaft configured to be positioned through the first aperture or the second aperture and the first end of the headless fastener configured to be positioned against or within bone, wherein the first end defines a torque bore and a threaded bore disposed distally from the torque bore, and wherein a tip of the second end includes a four start thread that is half the pitch of the shaft thread for advancement into bone” which was not disclosed in the original specification. If you remove the bolded area, there is no issue and this reads on the fastener described in Figs 13a-13f where there is a torque bore #410 and threaded bore #416 at the first end but this fastener does not have a tip at a second end having the four start thread and half pitch as claimed. A four start thread is disclosed for the first end not a tip of the second end. As such claims 1, 21 and their dependent claims recite new matter and the effective filing date of the claimed invention is the filing of the application, Feb 19, 2019. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 11-12 states “the fifth axis is oblique and the fourth axis, and” which is unclear. It is not clear what the fifth axis is oblique relative to. The italicized section also seems incomplete. For examination purposes, the examiner will treat this limitation as the fifth and fourth axes are oblique to each other, to the first axis, the second axis or the third axis. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hedgeland US 2018/0078294 in view of Abdou US 2004/0133207 and Zucherman US 2013/0253595.
Hedgeland discloses the claims invention as recited in Claims 1-10, 21-30, where an implant (Fig 9e) has a proximal portion (Fig 9f) having apertures (Fig 9f), a distal portion (Fig 9g) also having apertures (Fig 9g), and a headless fastener (Fig 13a-13f) having a tip (#404) at a second end. See paragraphs 58-68 for features of the nail and apertures. See paragraphs 75-79 for features of the headless fastener. 

Sharps discloses a bone fastener (#10) having a first end (upper end, Fig 1) and a second end (lower end, Fig 1),  a tip of the second end includes a four start thread (“four starts”, paragraph 21), where the pitch can vary (paragraph 21), the four starts allowing the screw to advance into bone from the first turn (paragraph 21).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the tip of the second end of Marcus as modified to include a four start thread in view of Sharps above because this provides a known configuration to engage with a corresponding tool to drive the fastener into bone.
Zucherman discloses a bone screw (Fig 1) with a first end and a second end (upper and lower ends thereof), a shaft thread (#120), a tip of the second end includes multiple start threads (#142a, #142b) that is half the pitch of the shaft thread (paragraph 32) provides a known leading pitch for a bone screw (paragraph 26, 27, 32).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second end to have a pitch half of the shaft thread  in view of Zucherman above because this provides a known provides a known leading pitch for a bone screw.




Response to Arguments
1/24/2022 have been fully considered but they are not persuasive. As discussed in the 112 rejections above, the effective filing date is the filing of the current application, 2/19/2019 due to the new matter recited. Should the applicant remove the new matter. The claims will be rejected in similar fashion to the previous office action. If applicant were to remove the new matter, the claims would be rejected in similarly to that in the previous office action.  Marcus US 4,622,959 discloses an intramedullary nail with proximal (#40, #41) and distal (#54, #56) apertures.  Headless fasteners are known in the art, see Saueressig US 2006/0111717 (#6) and Nakamura US 2016/0051295 (“S”). Fasteners with torque and threaded bores are found in Abdou US 2004/0133207 (Fig 6a) Gotfried US 5,429,641 (Fig 3). Beyar US 2013/0184765 (paragraph 58), Fourcault US 2004/0068261 (Fig 2), US 2017/0238979 (paragraph 45) disclose fasteners with threaded heads with start threads. Keith US 2008/0287949 discloses the use of compression slots (#24). See PTO 892 for other intramedullary nails. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773